         Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 1 of 19



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------x
DALE MILLER and JOHN F. BARTON, JR., on Case No.: 17-cv-7284 (AT) (SN)
behalf of themselves and all others similarly
situated,
                                                               SECOND AMENDED CLASS ACTION
                  Plaintiffs,                                  COMPLAINT

                 vs.
                                                                 1. BREACH OF CONTRACT
METROPOLITAN LIFE INSURANCE
COMPANY, a New York Corporation; and                             2. BREACH OF THE IMPLIED
DOES 1-10, inclusive,                                            COVENANT OF GOOD FAITH AND FAIR
                                                                 DEALING (CONTRACTUAL)
                 Defendants.
                                                                 3. BREACH OF THE DUTY OF GOOD
                                                                 FAITH AND FAIR DEALING (TORTIOUS)

                                                                 4. NEGLIGENCE

                                                                 JURY TRIAL DEMANDED

-------------------------------------------------------------x
        Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 2 of 19



        Plaintiffs DALE MILLER (“MR. MILLER”) and JOHN F. BARTON, JR.

(“MR. BARTON”), on behalf of themselves and all others similarly situated, allege the

following:

                                 JURISDICTION AND VENUE

        1.      This Court has diversity jurisdiction over this class action pursuant to 28 U.S.C. §

1332 as amended by the Class Action Fairness Act of 2005 because the matter in controversy

exceeds $5,000,000, exclusive of interest and costs, and is a class action in which some members

of the class are citizens of different states than the Defendants. See 28 U.S.C. § 1332(d)(2)(A).

        2.      This Court also has personal jurisdiction over Defendants because Defendants are

authorized to do business, and currently do business, in this state.

        3.      Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391 because

Defendant METROPOLITAN LIFE INSURANCE COMPANY (hereafter, referred to as

“METLIFE”) has conducted business in this District and is subject to personal jurisdiction and a

substantial portion of the conduct complained of herein occurred in this District.

                                             PARTIES

        4.      Plaintiff, MR. MILLER, at all relevant times herein, was and is a citizen and

resident of the State of California. MR. MILLER entered into a contract with METLIFE on or

about March 22, 2000, when he accepted METLIFE’s offer for a Group Variable Universal Life

(GVUL) policy.

        5.      Plaintiff, MR. BARTON, at all relevant times herein, was and is a citizen and

resident of the State of Colorado. MR. BARTON entered into a contract with METLIFE in or

about March 2000, when he accepted METLIFE’s offer for a GVUL policy.




                                                  1
        Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 3 of 19



        6.      Defendant METLIFE is a New York corporation, with its corporate headquarters

located in the State of New York. METLIFE also conducts a substantial amount of business

nationwide.

        7.      Plaintiffs are unaware of the true names and capacity of the defendants sued as

DOES 1-10, and therefore sue these defendants by fictitious names. Plaintiffs will seek leave to

amend this Complaint when and if the true identities of these DOE defendants are discovered.

Plaintiffs are informed and believe and thereon allege that each of the defendants designated as a

DOE is responsible in some manner for the acts and occurrences alleged herein, whether such

acts or occurrences were committed intentionally, negligently, recklessly or otherwise, and that

each said DOE defendant thereby proximately caused injuries and damages to Plaintiffs and the

Class as herein alleged, and is thus liable for Plaintiffs’ and the Class’s injuries.

        8.      At all times herein mentioned, Defendants, and each of them, were the agents,

principals, servants, employees, and subsidiaries of each of the remaining Defendants, and were

at all times acting within the purpose and scope of such agency, service, and employment, and

directed, consented, ratified, permitted, encouraged, and approved the acts of each remaining

defendant.

                                PRELIMINARY ALLEGATIONS

        9.      This action arises out of METLIFE’s practice of improperly charging certain of

their non-smoking insureds smoker rates, which are higher than non-smoker rates, for their life

insurance premiums, when the insureds did not enroll in the life insurance policies as smokers,

and no express terms in their contracts with METLIFE provide they are smokers who may be

charged smoker rates.




                                                   2
          Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 4 of 19



          10.   MR. MILLER is currently a commercial airline pilot with United Airlines

(“United”), and he has been employed as a pilot with United since 1990. MR. MILLER is also a

member of the Airline Pilots Association (hereafter “ALPA”), the union for airline pilots with

United.

          11.   As a pilot with United, MR. MILLER received several employee benefits

including group rates on insurance services being offered by METLIFE. MR. MILLER has taken

advantage of these benefits since after he first became employed with United in 1990 and has

maintained some form of life insurance with METLIFE, throughout his employment there.

          12.   When MR. MILLER first enrolled for life insurance services with METLIFE, he

was enrolled in either an Optional Term Life insurance (OTL) program or a Group Universal

Life policy (GUL) program. MR. MILLER never indicated to METLIFE in any form that he

was a smoker, and never agreed to any contractual term designating him as a smoker who may

be charged smoker rates, because MR. MILLER has always been a non-smoker during the

applicable periods, including the five-year look back periods.

          13.   In or about March of 2000, MR. MILLER was informed that his life insurance

policy with METLIFE would be changing from the OTL or GUL policy, to a GVUL policy.

          14.   On or about March 15, 2000, MR. MILLER completed a Group Variable

Universal Life Special Enrollment Change Form (“GVUL enrollment form”), as he was

instructed to do in order to ensure that his life insurance coverage would continue.

          15.   Section 1 of the GVUL enrollment form is labeled “Smoker/ Non-Smoker Status

Change.” This section requires enrollees to select from the following status changes, “From

Smoker to Non-Smoker” and “From Non-Smoker to Smoker.” Smoker is defined on the form as

“anyone who has used a tobacco product within the past 12 months. Tobacco use includes



                                                 3
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 5 of 19



cigarettes, cigars, pipes, chewing tobacco and snuff.” (See Exhibit “A”) As MR. MILLER has

never been a smoker during the applicable periods, including the five-year look back periods, he

logically left this section blank, as the only two options did not apply to him. MR. MILLER had

never indicated to METLIFE in any form that he was a smoker, had also never agreed to any

contractual term designating him as a smoker who may be charged smoker rates, and he was thus

not changing his smoker status.

       16.    MR. MILLER also left the sections labeled “Section 2 Pilots Life Insurance

Coverage Change,” “Section 3 Pilot’s Extra Monthly Contribution Change,” and “Section 5

Spouse’s Extra Monthly Contribution Change” blank, because they also did not apply to him.

       17.    On or about March 22, 2000, METLIFE received MR. MILLER’s GVUL

enrollment form. The GVUL policy itself provided that the GVUL policy coverage for enrollees

such as MR. MILLER and other United pilots would take effect on June 1, 2000, and provided

that METLIFE could use its discretionary power to set the insurance premium rates for enrolled

pilots such as MR. MILLER. (See Exhibit “B” at B-1, B-8, indicating the policy’s effective date

and that METLIFE could use any reasonable method to compute Premiums due under the policy)

The GVUL policy also contained a schedule of rates METLIFE could charge United pilots under

the policy, dependent on age and whether the pilot was a non-smoker or smoker. (See Exhibit

“B” at B-13, “Schedule of Premium Rates”) Soon thereafter, METLIFE began to charge MR.

MILLER on a monthly basis for the GVUL policy as a smoker even though he had left Section 1

of the enrollment form blank and no express terms in the contract with METLIFE provided he

was a smoker who may be charged smoker rates.

       18.    METLIFE charged MR. MILLER the smoker rate for his GVUL insurance

premiums at least since his coverage began under the GVUL policy, on a continuing and



                                                4
        Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 6 of 19



recurring monthly basis. Each year after 2000, METLIFE recalculated MR. MILLER’s

insurance premiums based on his ascending age bracket and the smoker rate premium

corresponding to the new age bracket.

       19.     In or about October 2016, MR. MILLER decided to change his GVUL policy

coverage because he felt he no longer needed as much coverage as he had before. In order to

change his coverage, MR. MILLER accessed his policy coverage through the METLIFE

Insurance link on the United Airlines Employee benefits website.

       20.     Once on the proper website, MR. MILLER answered a variety of questions

related to his personal life and the level of coverage he desired. When entering his personal

information MR. MILLER was prompted to answer the question of “Have you smoked

cigarettes, pipes, or cigars or used tobacco in any form in the past 5 years?” MR. MILLER

selected “NO” for his response and then proceeded to fill out the rest of the online form.

       21.     Once the form was completed MR. MILLER was shocked to find, when looking

at the price comparison, that his monthly premium should have been drastically lower than the

current amount he had been paying for the last several years. MR. MILLER quickly called

METLIFE customer service to ensure he had filled out the online form correctly.

       22.     The METLIFE customer service agent assured MR. MILLER he had correctly

filled out the online form and the reduction in premium charges was due to the fact that MR.

MILLER was changing his status to a non-smoker, according to METLIFE. MR. MILLER

informed the agent that he was not a smoker and that he had never been one during the

applicable periods, including the five-year look back periods. The agent then informed MR.

MILLER that he had been labeled as a smoker by METLIFE for purposes of GVUL coverage

since his policy went into effect.



                                                 5
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 7 of 19



       23.     MR. MILLER was obviously shocked by this information and over the course of

several months contacted various METLIFE representatives, as well as union representatives

from the ALPA to find out why METLIFE had charged him as a smoker for GVUL purposes and

how he could be refunded for the premium overcharges he had incurred for so many years.

       24.     On or about December 7, 2016, MR. MILLER received a letter from METLIFE

stating, “Metropolitan Life Insurance Company has processed your request to change to non-

smoking rates. Your new monthly premium is $344.92. . . .Your certificate was issued on June 1,

2000 with smoker rates set as the default because you did not indicate your smoking status

during the initial enrollment. We cannot refund any premium difference that may have

occurred back in time. A copy of your enrollment form is attached. Any other enrollment

materials from 2000 are outside our document retention guidelines and no longer available.” (See

Exhibit “C”)(Emphasis added).

       25.     As a comparison MR. MILLER’s last pay stub before the non-smoker status was

applied shows a deduction of $420.38 for his GVUL Employee coverage. The new monthly

premium of $344.92 provides MR. MILLER with the exact same level of coverage he was

receiving before. This amounts to a 19.7% overcharge in premium payments being incurred on a

monthly basis for an approximately 16 year period.

       26.     MR. MILLER has paid his GVUL premium on time and in full, through an

automatic deduction from his paycheck for the last 18 plus years. The GVUL coverage is based

on a multiple of MR. MILLER’s annual salary and as his salary has increased over the years, so

has his GVUL coverage and thus his premiums.

       27.     At this time the exact amount of overcharges on the premiums is not known but

the overcharges are substantial given that they took place over a 16 year period.



                                                6
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 8 of 19



       28.     MR. BARTON learned from MR. MILLER in or about October 2016 that

METLIFE had been charging MR. MILLER smoker rates for his premiums on the GVUL policy,

even though MR. MILLER had never been a smoker during the applicable periods, including the

five-year look back periods.

       29.     After speaking to MR. MILLER, MR. BARTON became concerned that

METLIFE had also been charging him smoker rates for premiums on his own GVUL policy.

Thereafter, MR. BARTON discovered he too has been charged smoker rates for the premiums on

his own GVUL policy, even though he has never been a smoker during the applicable periods,

including the five-year look back periods.

       30.     Mr. BARTON then requested multiple times to a METLIFE representative that

METLIFE provide him with the GVUL enrollment form he would have filled out for enrollment

in his own GVUL policy. In response to his multiple requests, METLIFE did not agree to

provide MR. BARTON with a copy of his GVUL enrollment form.

       31.     MR. BARTON never indicated to METLIFE in any form that he was a smoker,

and also never agreed to any contractual term designating him as a smoker who may be charged

smoker rates, because MR. BARTON has always been a non-smoker during the applicable

periods, including the five-year look back periods.

       32.     Upon information and belief, Plaintiffs allege METLIFE overcharged similarly

situated United pilots as insureds under the GVUL policy, by charging them as smokers if they

failed to complete Section 1 of the GVUL enrollment form.

       33.     By offering the GVUL policy to United’s pilots, and accepting the GVUL

enrollment form as completed by the enrollees and charging and accepting the premium amount




                                                7
        Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 9 of 19



from the insureds on a recurring basis, METLIFE entered into binding contracts with MR.

MILLER, MR. BARTON, and members of the putative class.

       34.     At all times mentioned herein, MR. MILLER, MR. BARTON, and all those

similarly situated had never indicated to METLIFE in any form that they were smokers, had also

never agreed to any contractual term designating each of them as a smoker who may be charged

smoker rates, and therefore, did not select a status change for Section 1 of their GVUL

enrollment form.

       35.     By, assuming insureds’ smoker status by default at time of enrollment, offering

only the choices of “from smoker to nonsmoker” and “from nonsmoker to smoker” on the

GVUL enrollment form, calculating Plaintiffs’ rates as if they were smokers every year from the

Schedule of Premium Rates in the GVUL policy despite no indication from enrollees they were

smokers in Section 1 of the enrollment form, and no express contractual term designating them

as smokers who may be charged smoker rates, METLIFE breached Exhibit 1 Schedule of

Premium Rates in the GVUL policy in its contracts with MR. MILLER, MR. BARTON, and

members of the putative class, as well as the term on Page 8 of the GVUL policy providing that

METLIFE cannot use an unreasonable method to compute Premiums due under the GVUL

policy. Further, by charging them as smokers if they failed to complete Section 1 of the GVUL

enrollment form, METLIFE misused its discretionary power under the GVUL policy and thereby

breached the implied covenant of good faith and fair dealing with MR. MILLER, MR.

BARTON, and members of the putative class. METLIFE’s conduct also violated the duty of

good faith and fair dealing it owed Plaintiffs and members of the putative class as an insurer for

this reason.




                                                 8
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 10 of 19



       36.     METLIFE continues to breach its contracts with members of the putative class,

breach the implied covenant of good faith and fair dealing, and breach the duty of good faith and

fair dealing, by continuing to enforce, bill, and demand on a recurring monthly basis from its

United pilot GVUL insureds a higher smoker rate premium for GVUL coverage, from Exhibit 1

Schedule of Premium Rates in the GVUL policy, even though the insureds never agreed to any

contractual term designating them as smokers who may be charged smoker rates, and thus left

Section 1 of the GVUL enrollment form blank.

                              CLASS ACTION ALLEGATIONS

       37.     Plaintiffs MR. MILLER and MR. BARTON bring this action on behalf of

themselves and all others similarly situated, as members of the proposed California, Colorado

and Nationwide plaintiff classes (collectively hereafter the “Class”) defined as follows:

       California Class: All persons who resided in California at the time of the offer,
       or who currently reside in California, who entered into a contract with METLIFE
       in response to a Group Variable Universal Life insurance offer in replacement of
       their Optional Term Life or Group Universal Life policy, wherein the enrollment
       form provided for a change in smoker status section which was left blank, and
       where METLIFE charged smoker rates despite the class members never having
       enrolled as smokers.

       Colorado Class: All persons who resided in Colorado at the time of the offer,
       or who currently reside in Colorado, who entered into a contract with METLIFE
       in response to a Group Variable Universal Life insurance offer in replacement of
       their Optional Term Life or Group Universal Life policy, wherein the enrollment
       form provided for a change in smoker status section was left blank, and where
       METLIFE charged smoker rates despite the class members never having enrolled
       as smokers.

       Nationwide Class: All persons who resided in the United States at the time of the
       offer, who entered into a contract with METLIFE in response to a Group Variable
       Universal Life insurance offer in replacement of their Optional Term Life or
       Group Universal Life policy, wherein the enrollment form provided for a change
       in smoker status section which was left blank, and where METLIFE charged
       smoker rates despite the class members never having enrolled as smokers.




                                                 9
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 11 of 19



        Specifically excluded from the proposed Class are Defendants, any entities in which

Defendants have a controlling interest, and the officers, directors, affiliates, legal representatives,

successors, subsidiaries and/or assigns of Defendants, and any Judge who may be assigned to

this matter.

        38.    This action is brought and may be properly maintained as a class action pursuant

to the provisions of Federal Rule of Civil Procedure 23(a)(1)-(4) and 23(b)(1)-(3). This action

satisfies the numerosity, typicality, adequacy, predominance and superiority requirements of

those provisions.

        39.    [Fed. R. Civ. P. 23(a)(1)] The Class is so numerous that the individual joinder of

all of its members is impractical. While the exact number and identities of Class members are

unknown to Plaintiffs at this time and can only be ascertained through appropriate discovery,

Plaintiffs are informed and believe the Class includes many thousands of members.

        40.    [Fed. R. Civ. P. 23(a)(2)] Common questions of fact and law exist as to all

members of the Class which predominate over any questions affecting only individual members

of the Class. These common legal and factual questions, which do not vary from class member

to class member, and which may be determined without reference to the individual

circumstances of any class member, include, but are not limited to, the following:

               A.     Whether Defendant entered into valid contracts with members of the Class;

               B.     Whether Defendant breached the contracts with the Class when it repeatedly

                      charged members of the class the payment of premiums based on the

                      smoker rate when no status change was selected by the insured on Section 1

                      of the Group Variable Universal Life Special Enrollment Change Form;




                                                  10
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 12 of 19



               C.     Whether Defendant misused its discretionary power under the terms of the

                      GVUL policy when it repeatedly charged members of the Class the

                      payment of premiums based on the smoker rate;

               D.     The nature and extent of damages and other remedies to which

                      the conduct of Defendant entitles the Class members.

       41.     [Fed. R. Civ. P. 23(a)(3)] Plaintiffs’ claims are typical of the claims of the

members of the Class. Plaintiffs and all members of the Class have sustained injury and are

facing harm arising out of Defendants’ common course of conduct as complained of herein.

Each of the class members have been wrongfully charged higher life insurance premiums at the

smoker rate. The losses of each member of the Class were caused directly by Defendants’

wrongful conduct as alleged herein.

       42.     [Fed. R. Civ. P. 23(a)(4)] Plaintiffs will fairly and adequately protect the interests

of the members of the Class. Plaintiffs have retained attorneys experienced in the prosecution of

class actions, including complex consumer and mass tort litigation.

       43.     [Fed. R. Civ. P. 23(b)(3)] A class action is superior to other available methods of

fair and efficient adjudication of this controversy, since individual litigation of the claims of all

Class members is impracticable. Even if every Class member could afford individual litigation,

the court system could not. It would be unduly burdensome to the courts in which individual

litigation of numerous issues would proceed. Individualized litigation would also present the

potential for varying, inconsistent, or contradictory judgments and would magnify the delay and

expense to all parties and to the court system resulting from multiple trials of the same complex

factual issues. By contrast, the conduct of this action as a class action, with respect to some or

all of the issues presented herein, presents fewer management difficulties, conserves the



                                                  11
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 13 of 19



resources of the parties and of the court system, and protects the rights of each Class member.

Plaintiffs therefore seek certification under Fed. R. Civ. P. 23(b)(3) for the purpose of recovering

damages corresponding to Plaintiffs and the putative class’s overpayment of premiums under

their GVUL policies.

       44.     [Fed. R. Civ. P. 23(b)(1)(A)] The prosecution of separate actions by thousands of

individual Class members would create the risk of inconsistent or varying adjudications with

respect to, among other things, whether a valid contract existed, and if so, the terms of such

contract. Plaintiffs and the putative class therefore seek certification under Fed. R. Civ. P.

23(b)(1) for the purpose of declaratory relief regarding whether METLIFE breached the

provision in page 8 of the GVUL policy contract by utilizing an unreasonable method of

computing premiums, and whether METLIFE breached the implied covenant of good

faith and fair dealing in that contract by calculating premium rates in the manner it did.

       45.     [Fed. R. Civ. P. 23(b)(1)(B)] The prosecution of separate actions by individual

class members would create a risk of adjudications with respect to them that would, as a practical

matter, substantially impair or impede the ability of such non-party Class members to protect

their interests, for example, on the issue of contract formation.

       46.     [Fed. R. Civ. P. 23(b)(2)] Defendants have acted or refused to act in respects

generally applicable to the Class, thereby making appropriate final and injunctive relief with

regard to the members of the Class as a whole. Specifically, METLIFE has improperly charged

its United pilot insureds higher smoker rates for life insurance premiums based on its designation

of them as smokers, despite the Class members never having enrolled as smokers.

///

///


                                                 12
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 14 of 19



                                   CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF

                                      (Breach of Contract)
                   (By Plaintiffs and Putative Class Against All Defendants)

       47.     Plaintiffs and the Class incorporate by reference each preceding paragraph as

though fully set forth herein.

       48.     Plaintiffs and the Class entered into contracts with METLIFE for life insurance,

pursuant to the terms and conditions of METLIFE’s Group Universal Variable Life (GVUL)

policy, and based on the information contained in the insured’s enrollment form. (See Exhibits

“A” and “B”)

       49.     As set forth above, page 8 of the GVUL policy provides that “MetLife may use

any reasonable method to compute Premiums due under this policy.” A term of the GVUL policy

therefore provides that MetLife may not use an unreasonable method to compute premiums due

under the GVUL policy. Section 1 of the GVUL policy enrollment form provided for a smoker

status change only.

       50.     Plaintiffs and the Class members performed all material terms required to accept

the offer for insurance from METLIFE under the GVUL policy by completing all applicable

sections of the GVUL enrollment form and returning the GVUL enrollment form to METLIFE.

       51.     Plaintiffs and the Class members performed all material terms required by the

GVUL policy by making monthly premium payments.

       52.     METLIFE breached the contracts when it calculated Plaintiffs’ and the putative

class’s premiums as if they were smokers every year, charged Plaintiffs and putative class

members smoker rates even though the insureds never agreed to any contractual term designating

them as smokers who may be charged smoker rates, and thus left Section 1 of the GVUL

                                               13
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 15 of 19



enrollment form blank. Calculating the premiums of Plaintiffs and the putative class in such a

manner is an unreasonable method of computing premiums, in violation of the terms set forth on

page 8 of the GVUL policy providing that “MetLife may use any reasonable method to compute

Premiums due under this policy.” Plaintiffs and the Class should have been charged non-smoker

rates pursuant to Exhibit 1 Schedule of Premium Rates in the GVUL policy, which METLIFE

thus breached, because the insureds were non-smokers. Moreover, calculating insureds’

premiums as if they were smokers, given the foregoing, was an unreasonable method of

computing premiums in violation of the terms set forth on page 8 of the GVUL policy.

       53.     MetLife continues to breach the contracts by, on a monthly basis, requiring the

Class members to continue to make premium payments at higher smoker rates even though the

insureds never indicated to METLIFE in any form that they were smokers, never agreed to any

contractual term designating them as smokers who may be charged smoker rates, and thus left

Section 1 of the GVUL enrollment form blank. METLIFE continues to deny repayment of past

overcharges.

       54.     As a result of the foregoing, Plaintiffs and the Class members have been damaged

in an amount to be proven at trial.

                                 SECOND CLAIM FOR RELIEF

      (Breach of the Implied Covenant of Good Faith and Fair Dealing (Contractual))
                  (By Plaintiffs and Putative Class Against All Defendants)

       55.     Plaintiffs and the Class incorporate by reference each preceding paragraph as

though fully set forth herein.

       56.     The GVUL policy is a binding and enforceable contract.

       57.     The GVUL policy includes an implied covenant that METLIFE will act in good

faith and deal fairly with Plaintiffs and members of the Class.

                                                14
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 16 of 19



        58.     The GVUL policy provides METLIFE with discretionary power to set insurance

premium rates for Plaintiffs and the member of the putative Class, with factors including the

insured’s age and non-smoker/smoker status.

        59.     METLIFE, even if it performed under the terms of the GVUL policy, breached

the implied covenant of good faith and fair dealing in the performance of the contracts by

misusing its discretionary power when it charged Plaintiffs and the Class member excessive

insurance premiums at smoker rates when the insureds never agreed to any contractual term

designating them as smokers who may be charged smoker rates, and thus left Section 1 of the

GVUL enrollment form blank.

        60.     As a result of the foregoing, and as a direct and proximate result of MetLife’s

breach, Plaintiffs and Class members sustained damages. They significantly overpaid for

insurance premiums associated with their METLIFE GVUL insurance coverage.

        61.     Defendants are liable to Plaintiffs and Class members for damages in an amount

to be proven at trial.

                                 THIRD CLAIM FOR RELIEF

                (Breach of the Duty of Good Faith and Fair Dealing (Tortious))
                   (By Plaintiffs and Putative Class Against All Defendants)

        62.     Plaintiffs and the Class incorporate by reference each preceding paragraph as

though fully set forth herein.

        63.     The GVUL policy is a binding and enforceable insurance contract.

        64.     The GVUL policy includes a duty that METLIFE as an insurer will act in good

faith and deal fairly with Plaintiffs and members of the Class, and METLIFE thus owed such a

duty to Plaintiffs and members of the Class.




                                                 15
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 17 of 19



        65.     The GVUL policy provides METLIFE with discretionary power to set insurance

premium rates for Plaintiffs and the member of the putative Class, with factors including the

insured’s age and non-smoker/smoker status.

        66.     METLIFE, even if it performed under the terms of the GVUL policy, breached

the duty of good faith and fair dealing by misusing its discretionary power when it charged

Plaintiffs and the Class member excessive insurance premiums at smoker rates when the insureds

never agreed to any contractual term designating them as smokers who may be charged smoker

rates, and left Section 1 of the GVUL enrollment form blank.           .

        67.     As a direct and proximate result of MetLife’s breach, Plaintiffs and Class

members sustained damages. They significantly overpaid for insurance premiums associated

with their METLIFE GVUL insurance coverage.

        68.     Defendants are liable to Plaintiffs and Class members for damages in an amount

to be proven at trial.

        69.     Moreover, because Defendants acted wantonly, maliciously, oppressively,

recklessly, deliberately, and with intent, Defendants’ conduct warrants substantial punitive and

exemplary damages in an amount to be determined at trial.

                                 FOURTH CLAIM FOR RELIEF

                                           (Negligence)

                 (By Plaintiffs and the Putative Class Against All Defendants)

        70.     Plaintiffs and the Class incorporate by reference each preceding paragraph as

though fully set forth herein.

        71.     In light of the fact that insureds never agreed to any contractual term designating

them as smokers who may be charged smoker rates, and left Section 1 of the GVUL enrollment



                                                 16
       Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 18 of 19



form blank, METLIFE breached its duty of exercising ordinary care by giving insureds two

choices on its GVUL enrollment form - “from nonsmoker to smoker” and “from smoker to

nonsmoker” – and by calculating Plaintiffs and the Class members’ premium rates as if they

were smokers every year, even though the insureds never agreed to any contractual term

designating them as smokers and left Section 1 of the GVUL enrollment form blank.

        72.     As a direct and proximate result of MetLife’s breach, Plaintiffs and Class

members sustained damages. They significantly overpaid for insurance premiums associated

with their METLIFE GVUL insurance coverage.

        73.     Defendants are liable to Plaintiffs and Class members for damages in an amount

to be proven at trial.

        74.     Moreover, because Defendants acted wantonly, maliciously, oppressively,

recklessly, deliberately, and with intent, Defendants’ conduct warrants substantial punitive and

exemplary damages in an amount to be determined at trial.



                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, each individually and on behalf of all other persons similarly

situated, pray for judgment against METLIFE as follows:

        1.      An Order certifying the Class and any sub-classes thereof that the Court may

deem appropriate, and appointing Plaintiffs DALE MILLER and JOHN F. BARTON, JR., and

their counsel, to represent the Class;

        2.      An award of general damages according to proof;

        3.      Injunctive relief;

        4.      Attorneys’ fees;



                                                17
     Case 1:17-cv-07284-AT-SN Document 97 Filed 01/04/19 Page 19 of 19



      5.    Exemplary and punitive damages;

      6.    Costs of suit; and

      7.    Any other relief the Court deems proper.



DATED: January 4, 2019              Respectfully submitted,

                                    KIRTLAND & PACKARD LLP

                                    By: /s/ Joshua A. Fields
                                    Michael Louis Kelly (Admitted Pro Hac Vice)
                                    mlk@kirtlandpackard.com
                                    Behram V. Parakh(Admitted Pro Hac Vice)
                                    bvp@kirtlandpackard.com
                                    Joshua A. Fields (Admitted Pro Hac Vice)
                                    jf@kirtlandpackard.com
                                    1638 South Pacific Coast Highway
                                    Redondo Beach, California 90277
                                    Tel: (310) 536-1000
                                    Fax: (310) 536-1001

                                    And
                                    NAPOLI SHKOLNIK PLLC
                                    Hunter Shkolnik (HS4854)
                                    Salvatore Badala (SB1587)
                                    Andrew Dressel (Admitted Pro Hac Vice)
                                    360 Lexington Avenue, 11th Floor
                                    New York, New York 10017
                                    Tel: (212) 397-1000
                                    Fax: (646) 843-7603
                                    Email: Hunter@NapoliLaw.com
                                    SBadala@NapoliLaw.com
                                           ADressel@NapoliLaw.com

                                    Counsel for Plaintiffs
                                    Dale Miller, John F. Barton, Jr.
                                    and all others similarly situated.




                                           18
